DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
This communication is in response to the Patent Board Decision on 12/02/2021. 


Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 8, 15 and 27, Hui Yong KIM et al. (“Description of video coding technology proposal by ETRI”, 1st Meeting: Dresden, DE, 15-23 April, 2010 published on https://www.itu.int/wftp3/av-arch/jctvc-site/2010_04_A_Dresden/ and https://www.itu.int/wftp3/av-arch/jctvc-site/2010_04_A_Dresden/JCTVC-A127_r2.pdf with Document: JCTVC-A127, hereinafter “Kim”) discloses a method of decoding video data (abstract; section 1.2; “AVC's directional prediction is extended in a recursive way (RIP: Recursive Intra Prediction) and adaptive low-pass filter (AFP: Adaptive Filtering Process) is applied before and after the intra prediction stage.”), the method comprising: 
obtaining, from a coded video bitstream and for a current block of the video data, an indication of an intra-prediction mode that identifies an initial predictive block (section 1.2; Figures 1.4 and 1.5; “multiple modes are used depending on the partition size and coded (in a bitstream) using mb_type and cbp and MPM syntax. Hence, it is implicit that a corresponding decoding method will obtain the intra prediction mode based on the coded syntax. Further, see Fig. 1.5 and section 1.2.1 "Encoder operations", in particular the paragraph under Figure 1.4 specifying "AFP comprises of a pre-filter and a post-filter before and after the I_8x8 and I_16x16 prediction stage") disclosing that each block is intra predicted”); and 
reconstructing, using intra prediction, values of samples of the current block based on the filtered values of the samples of the current initial predictive block and residual data for the current block that represents a difference between the filtered values of the samples of the current initial predictive block and the values of samples of the current block (abstract lines 6-8; the proposed coded performs the AFP before and after the (directional) intra prediction as found in AVC). 

Kim failed to disclose filtering, in parallel, samples in a current line of a plurality of lines of the initial predictive block based on filtered values of samples in a preceding line of the plurality of lines of the initial predictive block and unfiltered values of samples in the current line to generate filtered values for samples for the current line of the initial predictive block, wherein the plurality of lines comprises either a plurality of rows or a plurality of columns of the video data, and wherein each of the filtered samples is 

ESENLIK et al. (US 20120230423, hereinafter “Esenllik”), in the same field of endeavor, shows wherein each of the filtered samples are filtered in parallel based on filtered values of a plurality of samples in the preceding line (1010 plural samples above of preceeding lines) of the plurality of lines of the initial predictive block and unfiltered values of a plurality of samples in the current line (black unfiltered on same line 0094; Figure 10).

Kim in view of Esenllik further failed to disclose filtering, in parallel, samples in a current line of a plurality of lines of the initial predictive block based on filtered values of samples in a preceding line of the plurality of lines of the initial predictive block and unfiltered values of samples in the current line to generate filtered values for samples for the current line of the initial predictive block, wherein the plurality of lines comprises either a plurality of rows or a plurality of columns of the video data.

Further prior art search has not result on any prior art that will remedy the deficiency of Kim in view of Esenllik. Therefore, the independent claims 1, 8, 15 and 27 along with all of the intervenient dependent claims 2-7, 9-14 and 16-26 have been allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482